The opinion of the Court was drawn up by
Weston C. J.
The case finds the husband to have been in
possession of the laud, wherein the demandant claims dower. Certain of his creditors levied upon it as an estate in fee; and such an *42estate is now claimed by the tenant, under a title depending upon these levies. In the absence of any conflicting proof, we regard this, as against the tenant, evidence of a seizin in fee of the husband.
The jury have found the death of the husband from competent proof. Reputation, in the family, of his death, is evidence of the fact, prima facie. The second marriage of the demandant is relied upon, as evidence of adultery. If this is a bar to her claim, and set up as such, the tenant is bound to prove the fact affirmatively. This he has not done. The second marriage was after there was a reputation, in the family, of the death of the first husband. As the jury have found this fact, her subsequent connection was not adulterous, but lawful.

Judgment on the verdict.